Order, Supreme Court, Bronx County, entered on April 8, 1975, insofar as same denied defendant’s application for an increase in the counsel fee awarded to her in an earlier judgment of divorce, unanimously affirmed, without costs and without disbursements. We cannot say, on this record, that the Justice presiding at Special Term, who also presided at the divorce trial, abused his discretion in refusing to increase the counsel fee awarded. Concur—Stevens, P. J., Markewich, Capozzoli, Lane and Nunez, JJ.